DETAILED ACTION
This action is in response to the preliminary amendment filed 2/12/2020.  Claims 2, 3 and 12 are currently amended.  Claims 9 and 10 have been canceled.  Claims 14-19 are newly added.  Presently, claims 1-8 and 11-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 2/12/2020 and 5/3/2022 are acknowledged and have been considered by the examiner.

Drawings
The drawings were received on 2/12/2020.  These drawings are acceptable

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an outer surface” in line 6.  Claim 1 also recites “an outer surface” in lines 4-5.  Does the recitation of “an outer surface” of line 6 refer to the same structural element as the recitation of “an outer surface” of lines 4-5?  Does the recitation of “an outer surface” of line 6 refer to a different structural element than the recitation of “an outer surface” of lines 4-5?  It appears that the recitation of “an outer surface” of line 6 refers to the same structural element as the recitation of “an outer surface” of lines 4-5 and that the recitation of “an outer surface” of line 6 should be “the outer surface”.
Claim 6 recites the limitation “on both surfaces of the cassette main body” in line 2.  Claim 6 depends from claim 1.  However, claim 1 only recites “an outer surface” when referring to the cassette main body (see at least lines 4-5 and line 6).  It is unclear as to which surfaces of the cassette main body are being referenced by the recitation of “both surfaces”.   Therefore, the metes and bounds of the claim are not definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 11 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al. (US 20070278155).  Claim(s) 1, 6-8 and 14-19 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Lo et al. reference discloses a biological component collection cassette (flexible cassette 10d) having a flow path (considered the flow path that connects to ports 44, 62a, 16a, 16b, 16c, 16d as shown in figure 15) in an interior of the cassette through which a liquid containing at least one biological component flows (the cassette is used within a dialysis system, paragraph [0021] and paragraph [0025]; therefore, it is considered that at least one biological component would flow through the cassette), comprising: a cassette main body (flexible sheets 74a, 74b, 74c in figure 15) composed of a resin (flexible membrane 174 can be any material discussed above (paragraph [0206]); wherein materials discussed above include polyolefin (see paragraph [0103])) that possesses flexibility (flexible sheet); wherein the cassette main body includes a first constituent part constituted from an outer surface (it is considered that the portions of the outer surface of flexible sheet 74a that are between the various fluid pathways and include the various weld and seal locations (denoted by the small ‘X’s around the surface of the flexible sheets; see at least paragraph [0142]) constitutes a first constituent part) having a plurality of concavities and convexities (it is considered that the various weld and seal locations (denoted by the small ‘X’s around the surface of the flexible sheets; see at least paragraph [0142]) would provide a plurality of concavities and convexities) and a second constituent part constituted from an outer surface (it is considered that at least the surfaces sensing area 134 would not have a concavities as depicted in figure 15) on which the plurality of concavities and convexities do not exist and the second constituent part is provided on at least a part of a flow path wall portion that constitutes the flow path (at the sensing part 134 which is within the flow path as depicted in figure 15).
In regards to claim 6, the Lo et al. reference discloses wherein the second constituent part (at sensing part 134) is disposed on both surfaces of the cassette main body (it is considered that the sensing part 134 is on at least two opposite surfaces of the flexible sheet 74a of the cassette main body).  
In regards to claim 7, the Lo et al. reference discloses wherein: the flow path includes a plurality of branching paths (at least paths 26a, 26b, 26c and 26d are considered branching), and a trunk path (30) that communicates with the plurality of branching paths, and the second constituent part (at sensing part 134) is provided in the trunk path (in the line 30 of the trunk path; see figure 15).   
In regards to claim 8, the Lo et al. reference discloses wherein the resin that constitutes the cassette main body is a polyolefin resin (flexible membrane 174 can be any material discussed above (paragraph [0206]); wherein materials discussed above include polyolefin (see paragraph [0103]).
Regarding claim 11, the Lo et al. reference discloses a biological component collection system comprising: a biological component collection kit including a tube (considered the various tubes 18a, 18b, 24 and the tubes connected to ports 62a, 62b in figure 1), and a biological component collection cassette (flexible cassette 10a, 10d) communicating with the tube, and having a flow path (considered the flow path that connects to ports 44, 62a, 16a, 16b, 16c, 16d as shown in figure 15) in an interior of the cassette through which a liquid containing at least one biological component flows (the cassette is used within a dialysis system, paragraph [0021] and paragraph [0025]; therefore, it is considered that at least one biological component would flow through the cassette); a biological component separation device (dialysis machine 100) to which the biological component collection kit is attached (see at least paragraph [0106]), and through which the biological component contained within the liquid is allowed to flow; wherein the biological component collection cassette comprises a cassette main body (flexible sheets 74a, 74b, 74c in figure 15) composed of a resin (flexible membrane 174 can be any material discussed above (paragraph [0206]); wherein materials discussed above include polyolefin (see paragraph [0103])) that possesses flexibility; the cassette main body includes a first constituent part constituted from an outer surface (it is considered that the portions of the outer surface of flexible sheet 74a that are between the various fluid pathways and include the various weld and seal locations (denoted by the small ‘X’s around the surface of the flexible sheets; see at least paragraph [0142]) constitutes a first constituent part) having a plurality of concavities and convexities (it is considered that the various weld and seal locations (denoted by the small ‘X’s around the surface of the flexible sheets; see at least paragraph [0142]) would provide a plurality of concavities and convexities), and a second constituent part constituted from an outer surface (it is considered that at least the surfaces sensing area 134 would not have a concavities as depicted in figure 15) on which the plurality of concavities and convexities do not exist; and the second constituent part is provided on at least a part of a flow path wall portion that constitutes the flow path (at the sensing part 134 which is within the flow path as depicted in figure 15); the biological component separation device includes a cassette mounting unit (considered the machine 100 in which the flexible cassette is mounted) in which the biological component collection cassette is mounted; and the cassette mounting unit includes a detection unit (130) adapted to detect a state of the liquid at a position facing toward the second constituent part (see at least paragraph [0175]).  
Regarding claim 13, the Lo et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a biological component collection cassette (flexible cassette 10d) having a flow path (considered the flow path that connects to ports 44, 62a, 16a, 16b, 16c, 16d as shown in figure 15) in an interior of the cassette through which a liquid containing at least one biological component flows (the cassette is used within a dialysis system, paragraph [0021] and paragraph [0025]; therefore, it is considered that at least one biological component would flow through the cassette), comprising: a sheet (flexible sheets 74a, 74b and 74c are provided) supplying step of supplying a resin sheet (flexible membrane 174 can be any material discussed above (paragraph [0206]); wherein materials discussed above include polyolefin (see paragraph [0103])) having a first constituent part (it is considered that the portions of the outer surface of flexible sheet 74a that are between the various fluid pathways and include the various weld and seal locations (denoted by the small ‘X’s around the surface of the flexible sheets; see at least paragraph [0142]) constituted from an outer surface having a plurality of concavities and convexities (it is considered that the various weld and seal locations (denoted by the small ‘X’s around the surface of the flexible sheets; see at least paragraph [0142]); a step of forming a second constituent part (the surfaces of the sensing area 134 is formed during attachment of the flexible sheet 74a to flexible sheet 74b and flexible sheet 74c) on which the plurality of concavities and convexities are eliminated from a predetermined position of the resin sheet, by applying heat (wherein heat is supplied during welding the sheets 74a, 74b and 74c together) to the predetermined position of the resin sheet which is supplied by the sheet supplying step; and a cassette forming step of forming the biological component collection cassette (by welding the flexible sheets together and forming the desired flow paths), by after the non-irregular part forming step, sealing (by welding; see at least paragraph [0144]) the resin sheet while securing the flow path in the cassette.  
In regards to claim 14, the Lo et al. reference discloses wherein the cassette main body comprises a first flexible sheet (74a) and a second flexible sheet (74b), each sheet having an outer surface and an inner surface (it is considered that each of the flexible sheets 74a, 74b, 74c include planar surfaces), said first and second sheets being connected to each other to form said flow path (the sheets 74a, 74b, 74c are attached to each other to form the flow paths; see at least paragraph [0143]).  
In regards to claim 15, the Lo et al. reference discloses wherein said first constituent part comprises embossing on at least one of said outer surfaces of said first and second sheets (it is considered that the seals 72 (see the ‘X’s in figure 15) provide the function of an embossed surface).  
In regards to claim 16, the Lo et al. reference discloses wherein said second constituent part comprises a smooth area (at the sensing part 134) on at least one of said outer surfaces of said first and second sheets.  
In regards to claim 17, the Lo et al. reference discloses wherein the inner surfaces of said first and second sheets are smooth (it is considered that the inner surfaces which face each other of the flexible sheets would be smooth to a degree).  
In regards to claim 18, the Lo et al. reference discloses wherein said second constituent part comprises at least one smooth area on the outer surface of said first sheet (at the sensing area 134 on the flexible sheet 134) and a corresponding smooth area on the outer surface of said second sheet (it is considered that the outer surface of the flexible sheet 74b relative to the flexible sheet 74c would be smooth corresponding to the sensing area 134 since the surface would be within the flow path).  
In regards to claim 19, the Lo et al. reference wherein said second constituent part comprises a plurality of smooth areas (considered at least at the sensing area 134 and the locations 28a, 28b, 28c and 28d), each of said smooth areas being adjacent said flow path.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 20070278155) in view of O’Scolai et al. (US 20170213012). Claim(s) 2 and 3 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 2, the Lo et al. reference does not expressly disclose wherein the first constituent part has a low transmittance, and the second constituent part has a transmittance higher than the transmittance of the first constituent part.
However, the O’Scolai et al. reference teaches a cassette (100) having a flexible membrane that includes a first portion (it is considered that the portions of the body 110 that do not contain the fluid pathway constitutes the first portion) and a second portion (it is considered that the portions of the body 110 that contain the fluid pathway constitutes the second constituent portion such as the connections at 112 and 114) wherein the first portion has a low transmittance (parts of the body 110 not located at the fluid pathway can be frosted (low transmittance) so as to direct a user’s attention toward the fluid pathway; see paragraph [0042]) and the second portion has a transmittance higher than the first constituent part (the fluid pathway will be clear or translucent; see paragraph [0042]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the flexible sheets of the Lo et al. reference with frosting on the first constituent part so that the second constituent part has a higher transmittance than the first constituent part as taught by the O’Scolai et al. reference in order to direct a user’s attention toward the fluid pathway.
In regards to claim 3, the combination of the Lo et al. reference and the O’Scolai et al. reference discloses wherein the first constituent part comprises an embossed outer surface (Lo et al.: it is considered that the seals 72 (see the ‘X’s in figure 15) provide the function of an embossed surface).  
In regards to claim 12, the Lo et al. reference does not expressly disclose wherein the first constituent part has a low transmittance, and the second constituent part has a transmittance higher than the transmittance of the first constituent part.
However, the O’Scolai et al. reference teaches a cassette (100) having a flexible membrane that includes a first portion (it is considered that the portions of the body 110 that do not contain the fluid pathway constitutes the first portion) and a second portion (it is considered that the portions of the body 110 that contain the fluid pathway constitutes the second constituent portion such as the connections at 112 and 114) wherein the first portion has a low transmittance (parts of the body 110 not located at the fluid pathway can be frosted (low transmittance) so as to direct a user’s attention toward the fluid pathway; see paragraph [0042]) and the second portion has a transmittance higher than the first constituent part (the fluid pathway will be clear or translucent; see paragraph [0042]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the flexible sheets of the Lo et al. reference with frosting on the first constituent part so that the second constituent part has a higher transmittance than the first constituent part as taught by the O’Scolai et al. reference in order to direct a user’s attention toward the fluid pathway.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 20070278155).  Claim(s) 4 and 5 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 4, the Lo et al. reference discloses the second constituent part is formed at the sensing part (134).
However, the Lo et al. reference does not expressly disclose wherein the second constituent part is formed with a length that is 10% or less than a total length of the flow path.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of the Lo et al. reference to have a length of the second constituent part that is 10% or less than a total length of the flow path since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of the Lo et al. reference would not operate differently since the second constituent part at the sensing part (134) would permit the sensing device to function unimpeded during a sensing or detecting operation on the fluid flow path.
In regards to claim 5, the Lo et al. reference discloses wherein the first constituent part (it is considered that the portions of the outer surface of flexible sheet 74a that are between the various fluid pathways and include the various weld and seal locations (denoted by the small ‘X’s around the surface of the flexible sheets; see at least paragraph [0142]) constitutes a first constituent part) forms an area of the outer surface of the cassette main body (on the outer surface of the flexible sheet 74a in figure 15).
However, the Lo et al. reference does not expressly disclose wherein the first constituent part is formed with an area which is greater than or equal to 80% of an area of the outer surface of the cassette main body.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first constituent part of the cassette main body of the Lo et al. reference to have an area which is greater than or equal to 80% of an area of the outer surface of the cassette main body since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of the Lo et al. reference would not operate differently since the first constituent part at the portions not including the flow path are to be sealed and secured to the other flexible sheets (74b, 74c) in order to form the cassette (10d).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robinson (US 6817984), Vandlik et al. (US 6481980) and Belt et al. (6270673) disclose various cassette systems for biological components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        




	/MARY E MCMANMON/           Supervisory Patent Examiner, Art Unit 3753